DETAILED ACTION
Reasons for Allowance

Claims 1, 3, 5-9, 11, 13, 15-17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “averaging the position of the edge of the projected shadow along each of the plurality of parallel lines that each intersect the edge of the projected shadow”.
Regarding independent claim 9, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the light source comprises a projection optics forming the light into a directional beam”.
Regarding independent claim 17, the prior art fails to anticipate and/or render obvious either solely or in combination: “determining a one dimensional position of the edge of the projected shadow in each frame of the acquired video by determining the one dimensional position of the edge of the projected shadow along each of the plurality of parallel lines that each intersect the edge of the projected shadow and averaging the one dimensional position of the edge of the projected shadow along the plurality of parallel lines”.
claims 3,  5-8, 11, 13, 15, 16 and 19 depend upon allowable claims 1, 9, and 17 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793